Case 2:20-cv-09157-FMO-MRW Document 15 Filed 01/28/21 Page 1 of 3 Page ID #:186



   1   Greta A. Matzen, admitted pro hac vice
       GMatzen@IntactIinsurance.com
   2   Intact U.S. Coverage Litigation Group
   3   188 Inverness Drive West, Suite 600
       Englewood, Colorado 80112
   4   781-332-7101

   5   And
   6
       Asim K. Desai (SBN 175402)
   7   adesai@grsm.com
       Margaret M. Drugan (SBN 175324)
   8   mdrugan@grsm.com
       Gordon Rees Scully Mansukhani, LLP
   9   633 West Fifth Street, 52nd Floor
  10   Los Angeles, CA 90071
       (213) 576-5000/FAX (213) 680-4470
  11
       Attorneys for Plaintiff,
  12   ATLANTIC SPECIALTY INSURANCE COMPANY

  13
                                    UNITED STATES DISTRICT COURT
  14
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  15

  16
       ATLANTIC SPECIALTY INSURANCE                          Case No. 2:20-cv-09157-FMO (MRWx)
  17   COMPANY,
  18
                                       Plaintiff,
  19                                                         NOTICE OF SETTLEMENT
               v.
  20

  21   DICK CLARK PRODUCTIONS, INC.,

  22                                   Defendant.
  23
               Pursuant to United States District Court for the Central District of California Local Rule
  24
       40-2, Plaintiff Atlantic Specialty Insurance Company hereby files this Notice of Settlement
  25
       following an agreement in principal reached in mediation with Defendant Dick Clark Productions,
  26

  27   Inc. Pursuant to Federal Rule of Civil Procedure 41(a), the parties will file a dismissal with the

  28   court once the settlement is finalized
                                                         1
Case 2:20-cv-09157-FMO-MRW Document 15 Filed 01/28/21 Page 2 of 3 Page ID #:187



   1

   2   Dated: January 28, 2021      INTACT U.S. COVERAGE LITIGATION GROUP
   3
                                    By: /s/ Greta A. Matzen
   4                                       Greta A. Matzen
                                    Attorneys for Plaintiff
   5                                ATLANTIC SPECIALTY INSURANCE COMPANY
   6
       Dated: January 28, 2021      GORDON REES SCULLY MANSUKHANI, LLP
   7

   8                                By: /s/ Margaret M. Drugan
                                           MARGARET M. DRUGAN
   9                                       ASIM K. DESAI
                                    Attorneys for Plaintiff
  10                                ATLANTIC SPECIALTY INSURANCE COMPANY
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           2
Case 2:20-cv-09157-FMO-MRW Document 15 Filed 01/28/21 Page 3 of 3 Page ID #:188



   1                                       PROOF OF SERVICE
   2          I am employed in the County of Hennepin, State of Minnesota. I am over the age of 18
   3   and not a party to the within action; my business address is 605 Highway 169 N., Suite 800,
       Plymouth, MN 55441.
   4
            On January 28, 2021, I served the foregoing document described as NOTICE OF
   5   SETTLEMENT on the parties in this action by serving:
   6                         BLANK ROME LLP
   7                         Mary Craig Calkins
                             mcalkins@blankrome.com
   8                         Daniel H. Rylaarsdam
                             drylaarsdam@blankrome.com
   9                         2029 Century Park East | 6th Floor
                             Los Angeles, CA 90067
  10

  11   ・ By Envelope - by placing ・ the original ・ a true copy thereof enclosed in sealed envelopes
       addressed as below and delivering such envelopes:
  12
       ・ By Mail: As follows: I am "readily familiar" with this firm's practice of collection and
  13   processing correspondence for mailing. Under that practice it would be deposited with the U.S.
       postal service on that same day with postage thereon fully prepaid at Los Angeles, California in
  14
       the ordinary course of business. I am aware that on motion of the party served, service is
  15   presumed invalid if postal cancellation date or postage meter date is more than one day after date
       of deposit for mailing in affidavit.
  16   ・ By Overnight Service: I caused the envelope(s) to be delivered to the overnight drop location
  17   at _________________ on __________________, for delivery on the next-business-day basis to
       the offices of the addressee(s).
  18    By E-Mail Electronic Transmission: Based on a court order or an agreement of the parties to
       accept service by e-mail or electronic transmission, I caused the documents to be sent to the
  19   person(s) at the e-mail address(es) so indicated on January 28, 2021. I did not receive, within a
  20   reasonable time after the transmission, any electronic message or other indication that the
       transmission was incomplete or unsuccessful.
  21
              Executed on January 28, 2021 at Plymouth, Minnesota.
  22
        FEDERAL I declare under penalty of perjury under the laws of the State of Minnesota that
  23   the above is true and correct.
  24

  25

  26

  27
                                            Rebecca S. Matthews
  28
                                                      3
